PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/368,563
Filing Date: 2 Dec 2016
Appellant(s): Nayyar et al.



__________________
Brian D. Graham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 December 2020 appealing from the Office Action mailed 16 April 2020 (Final Rejection).


(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 16 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

The Rejections of Claims 1, 3-6, and 21 Under 35 U.S.C. 103 as Unpatentable over Green in View of Bernheim, Slavin, and Maisel are in Error – (Appeal Brief p. 5)

Claim 1

For ease of review, it is noted that Claim 1 language of 16 April 2020 states:
A method for synchronizing radar devices in a vehicle, the method comprising:
receiving, by a first radar device, over a communication bus, a message comprising an identifier;
retrieving, from storage, a first offset; and
based on the identifier, triggering a first data acquisition task at a first time that is offset from receipt of the message by the first radar device by the first offset, wherein the first data acquisition task comprises transmitting, by the first radar device, a first frequency modulated continuous wave (FMCW) chirp.
Applicant argues that the combination of Green, Bernheim, Slavin, and Maisel does not teach or suggest Triggering a Data Acquisition Task that comprises transmitting a FMCW chirp at a time that is offset from receipt of a message.  In the arguments, the applicant appears to argue that the rejection relies on the time that a node transmits a message over a bus rather than a time that a node generates the message content (see Appeal Brief p. 6).  The arguments then appears to go on a long argument claiming Green leads away from the combination because Green explains the message content generation precedes the synchronization signal that causes the transmission of the acquired data so that it does not matter when during a time division a certain message content is generated (see Appeal Brief p. 8).  Finally, the arguments state that the resulting combination from the applicant’s interpretation of the references would have made it obvious to generate the message content at some specified time after a synch pulse, however there is no teaching in the references to use as a basis to modify the timing relationship described in Green’s system where the message content is generated in the time division preceding the synch pulse
Applicant argues that the motivation to combine Slavin with Green and Bernheim does not apply to the system of Green and Bernheim.  In the arguments, the applicant argues that Slavin refers to a cardiac imaging procedure while Green describes an automotive system (see Appeal Brief p. 9-10).
Applicant argues that the motivation to combine Maisel with Green, Bernheim, and Slavin does not apply to the elements of Maisel being incorporated.  In the arguments, the applicant argues that Maisel is used to teach FMCW chirp signals does not teach that transmitting FMCW chirp signals leads to the reduced demands for thermal design and internal RF shielding produced by Maisel’s system.

In Answer:
Examiner respectfully disagrees.  Claim 1 has the broadest reasonable interpretation of a radar device receiving an identifier over a communication bus.  Then the radar device obtains an offset from memory.  The identifier then causing the radar device to perform a data acquisition task at a delay (offset) from when it received the identifier, where the task includes transmitting a FMCW chirp signal.  There is not any context of message content generation in the claim, so the examiner is not clear why the applicant appears to be arguing the timing of the message generation.  Claim 1 has been rejected in the Office Action filed 16 April 2020 where Green teaches the limitations of receiving, by a first device over a communication bus, a 
Examiner respectfully disagrees.  While Slavin does deal with cardiac signals and Green does deal with automotive signals, Slavin is being used to teach that it is well known that for data acquisition, it is important to ensure consistency in measurements.  So when doing data acquisition that is delayed, to make sure they are all delayed by the same set time delay especially in periodic systems.  While Green does not explicitly teach that the anti-lock brake sensor system of a car experience a periodic motion, Green does teach that the sync pulses are periodically transmitted (Green, Column 7, lines 5-18; if one is measuring, for example, the mass flow rate of a fluid through a pipe in grams per second, one must have certain information on a periodic basis in order to produce an accurate measurement).
Examiner respectfully disagrees.  While Maisel is being used to teach FMCW chirp signals and this cited portion of Maisel is simply describing FMCW chirp signals are a previously known kind of signal (Examiner believes there is an agreement that FMCW chirp signals are known before this invention), Maisel is also used to teach the presence of a radar device in the Office Action dated 

Given the Claim 1 discussion of the Office Action dated 16 April 2020 and the extended explanation provided above, it is believed that the combination of references teach or at least suggest all the limitation of Claim 1, and thus the rejection of Claim 1 is maintained.

Claims 3-6 and 21

In Answer:
Applicant does not appear to have presented arguments in the Appeal Brief specifically with respect to Claims 3-6 and 21.  Given this and the Claims 3-6 and 21 discussion of the Office Action dated 16 April 2020, it is believed that the combination of references teach or at least suggest all the limitations of Claims 3-6 and 21, and thus the rejections of Claims 3-6 and 21 as provided above are maintained.

The Rejections of Claims 7, 9-14, 16-19, 22, and 23 Under 35 U.S.C. 103 as Unpatentable over Green in View of Maisel are in Error – (Appeal Brief p. 12)

Claim 7
For ease of review, it is noted that Claim 7 language of 16 April 2020 states:
A radar module, comprising:
an interface configured to:
receive a message comprising an identifier on a communication bus; and
in response to the identifier, assert a synchronization signal;
a digital front end (DFE); and
a timing engine coupled to the interface and to the DFE, wherein the timing engine is operable to:
retrieve an offset from storage; and
instruct the DFE to transmit a first frequency modulated continuous wave (FMCW) chirp at a  time that is offset from receipt of the message by the interface by the offset.
Applicant argues Green and Maisel do not teach or suggest the digital front end and the timing engine operable to instruct the DFE to transmit a FMCW chirp at a time that is offset from receipt of the message.  The argument then appears to mirror the argument of claim 1 as “However, as explained in the context of claim 1, the rejection conflates the message content being transmitted over the bus with the message content being acquired without consideration for the timing relationship described in Green” (see Appeal Brief, p. 13).
Applicant argues the motivation to combine Maisel with Green does not apply to the elements of Maisel being incorporated.  Again, arguments are identical to those presented for claim 1, as the applicant argues that Maisel is used to teach FMCW chirp signals does not teach that transmitting FMCW chirp signals leads to the reduced demands for thermal design and internal RF shielding produced by Maisel’s system. (see Appeal Brief, p. 13).


In Answer:
Examiner respectfully disagrees.  Claim 7 has the broadest reasonable interpretation of a radar device receiving an identifier over a communication bus and sending a synchronization signal.  The radar device has a display of some kind (Digital Front End), and a processor (timing engine) that instructs the radar device to obtain an offset from memory and to trigger a first task at a delay (offset) from when it received the identifier, where the task includes transmitting a FMCW chirp signal.  Again, there does not appear to be any context of message content generation in the claim, so the examiner is still not clear why the applicant appears to be arguing the timing of the message generation.  Claim 7 has been rejected in the Office Action filed 16 April 2020 where Green teaches the limitations of receiving and sending the synchronization signal, a message comprising an identifier; retrieving, from storage, a first offset, and triggering a task at the offset from the receipt of the message.  Maisel teaches using radar devices and wherein the task includes transmitting a FMCW chirp.
Examiner respectfully disagrees.  While Maisel is being used to teach FMCW chirp signals and this cited portion of Maisel is simply describing FMCW chirp signals are a previously known kind of signal (Examiner believes there is an agreement that FMCW chirp signals are known before this invention), Maisel is also used to teach the presence of a radar device in the Office Action dated 16 April 2020.  As such, [0011] in Maisel states “radar transceivers are 

Given the Claim 7 discussion of the Office Action dated 16 April 2020 and the extended explanation provided above, it is believed that the combination of references teach or at least suggest all the limitation of Claim 7, and thus the rejection of Claim 7 is maintained.

Claims 9-14, 16-19, 22, and 23

In Answer:
Applicant does not appear to have presented arguments in the Appeal Brief specifically with respect to Claims 9-14, 16-19, 22, and 23 (see Appeal Brief, p. 14 where applicant states “As the analysis follows that of claim 7, it is not repeated here”).  Given this and the Claims 9-14, 16-19, 22, and 23 discussion of the Office Action dated 16 April 2020, it is believed that the combination of references teach or at least suggest all the limitations of Claims 9-14, 16-19, 22, and 23, and thus the rejections of Claims 9-14, 16-19, 22, and 23 as provided above are maintained.

The Rejection of Claim 20 Under 35 U.S.C. 103 as Unpatentable over Green in View of Maisel and Leng is in Error – (Appeal Brief p. 15)

Claims 20
In Answer:
Applicant does not appear to have presented arguments in the Appeal Brief specifically with respect to Claim 20.  Given this and the Claim 20 discussion of the Office Action dated 16 April 2020, it is believed that the combination of references teach or at least suggest all the limitations of Claim 20, and thus the rejection of Claim 20 as provided above are maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RODRICK MAK/Examiner, Art Unit 2416                                                                                                                                                                                                        
Conferees:
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415                                                                                                                                                                                                                                                                                                                                                                                                        
{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.